—Judgment unanimously affirmed without costs. Memorandum: Petitioner, an inmate at the Gowanda Correctional Facility, commenced this proceeding in 1999 to challenge the validity of an arrest warrant issued by the South Carolina Parole Board in 1992. Supreme Court properly dismissed the petition. “[T]he courts of this State lack jurisdiction to vacate the arrest warrant of another State or to dismiss the underlying charges” (Matter of McCrary v Scully, 153 AD2d 629, 630). (Appeal from Judgment of Supreme Court, Erie County, Burns, J. — Habeas Corpus.) Present — Pine, J. P., Wisner, Hurlbutt, Kehoe and Gorski, JJ.